Citation Nr: 1726886	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disorder of the left lower extremity, to include the left hip and left thigh, including residuals of surgery, Legg Perthese disease, manifested by limping, pain and a cracked femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 4, 1954 to November 20, 1954.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  An informal hearing conference was held at the RO before a Decision Review Officer in April 2014.  In August 2014, the Veteran requested a Board video conference hearing, which he later cancelled in March 2015.  This matter was previously before the Board in April 2015 and August 2016 at which times the case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA treatment records recently associated with the Veteran's claims file indicate the existence of potentially relevant evidence that has not yet been obtained.  In that regard, the evidence includes a June 2016 VA outpatient treatment record noting that the Veteran had received disability benefits from the Social Security Administration (SSA) for his left hip.  There are no SSA records on file.  Given the likely relevance that these records have to the issue on appeal, the Board finds that a remand is warranted in order to obtain these identified records.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  This evidence is especially pertinent when considering that the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Record Center.  See Formal Finding of the Unavailability of Records (Report of General Information) dated in October 2016.  

Also, the most recent VA treatment records on file are dated in October 2016.  In light of this remand and to ensure a more complete record, an attempt should be made to update the VA treatment records with any outstanding records from October 2016 to present.  38 U.S.C.A. § 5103A (c).

The Board regrets yet another remand in this appeal; however, it finds that such development is necessary in order to ensure compliance with the duty to assist and in order to make a fully informed decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including all SSA administrative decisions and the medical records upon which the decisions were based. 

2.  Obtain any outstanding treatment records (private or VA) regarding the Veteran's left hip disability from October 2016 to present and associate all records received with the Veteran's electronic claims file; document any negative response received.

3.  After reviewing the records and taking any further development deemed appropriate, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




